FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                              INDEX NO. 721141/2020
         Case
NYSCEF DOC.   1:21-cv-02391-KAM-SJB
            NO. 1                   Document 1-1 Filed 04/30/21 PageRECEIVED
                                                                     1 of 11 PageID #: 11/09/2020
                                                                              NYSCEF:  6




                                             1 of 11
FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                              INDEX NO. 721141/2020
         Case
NYSCEF DOC.   1:21-cv-02391-KAM-SJB
            NO. 1                   Document 1-1 Filed 04/30/21 PageRECEIVED
                                                                     2 of 11 PageID #: 11/09/2020
                                                                              NYSCEF:  7




                                             2 of 11
FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                              INDEX NO. 721141/2020
         Case
NYSCEF DOC.   1:21-cv-02391-KAM-SJB
            NO. 1                   Document 1-1 Filed 04/30/21 PageRECEIVED
                                                                     3 of 11 PageID #: 11/09/2020
                                                                              NYSCEF:  8




                                             3 of 11
FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                              INDEX NO. 721141/2020
         Case
NYSCEF DOC.   1:21-cv-02391-KAM-SJB
            NO. 1                   Document 1-1 Filed 04/30/21 PageRECEIVED
                                                                     4 of 11 PageID #: 11/09/2020
                                                                              NYSCEF:  9




                                             4 of 11
FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                             INDEX NO. 721141/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-02391-KAM-SJB
                1                  Document 1-1 Filed 04/30/21 PageRECEIVED
                                                                    5 of 11 PageID #: 10
                                                                             NYSCEF:  11/09/2020




                                            5 of 11
FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                             INDEX NO. 721141/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-02391-KAM-SJB
                1                  Document 1-1 Filed 04/30/21 PageRECEIVED
                                                                    6 of 11 PageID #: 11
                                                                             NYSCEF:  11/09/2020




                                            6 of 11
FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                             INDEX NO. 721141/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-02391-KAM-SJB
                1                  Document 1-1 Filed 04/30/21 PageRECEIVED
                                                                    7 of 11 PageID #: 12
                                                                             NYSCEF:  11/09/2020




                                            7 of 11
FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                             INDEX NO. 721141/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-02391-KAM-SJB
                1                  Document 1-1 Filed 04/30/21 PageRECEIVED
                                                                    8 of 11 PageID #: 13
                                                                             NYSCEF:  11/09/2020




                                            8 of 11
FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                             INDEX NO. 721141/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-02391-KAM-SJB
                1                  Document 1-1 Filed 04/30/21 Page RECEIVED
                                                                    9 of 11 PageID #: 14
                                                                             NYSCEF:  11/09/2020




                                            9 of 11
FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                              INDEX NO. 721141/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-02391-KAM-SJB
                1                  Document 1-1 Filed 04/30/21 Page 10 of 11 PageID
                                                                    RECEIVED        #: 11/09/2020
                                                                              NYSCEF:  15




                                            10 of 11
FILED: QUEENS COUNTY CLERK 11/09/2020 09:54 AM                              INDEX NO. 721141/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-02391-KAM-SJB
                1                  Document 1-1 Filed 04/30/21 Page 11 of 11 PageID
                                                                    RECEIVED        #: 11/09/2020
                                                                              NYSCEF:  16




                                            11 of 11
